El Juez Peesidente Señob del Tobo,
emitió la opinión del tribunal.
Luis Cartagena fué acusado por el Fiscal ante la Corte de Distrito de Guayama de portar y conducir una pistola, arma con la cual puede causarse daño corporal, el 24 de junio de 1926. Hizo la alegación de no culpable y celebrado el juicio fué condenado a sufrir setenta y cinco días de cárcel, sin costas.
No conforme, apeló, señalando en su alegato un solo error: el cometido., a su juicio, por la Corte al apreciar la prueba.
 En el acto de la vista declararon como testigos de ■cargo, Silverio Gabán, Domingo Cofres! y Felipe Suárez, y como testigos de defensa, Manuel Rivera, Rosa Pifia, Luciano Stella, Manuel H. Haddock y el propio acusado.
Gabán dijo que el día mencionado en la acusación se encon-tró al acusado en Patillas conversando con unas profesoras; que se acercó a él y le dijo que cuándo le abonaba el dinero ■que le debía y le contestó “que nada tenía que ver conmigo, porque yo había puesto un abogado, y que allá el abogado; entonces yo le dije que viera que yo necesitaba ese dinero, *282que hacían tres meses ya, y me dijo, ‘bueno, yo no tengo nada que ver con usted’, y entonces sacó una pistola”. Pregun-tado por el juez “¿Qué hizo él con esa pistola después que la sacó?” Contestó: “Pues hizo para amagar conmigo y re-culó para atrás, y al andar cuatro o cinco pasos para atrás, viró de frente y entró a correr.”
El testigo Cofresí dijo más que el perjudicado. Manifiesta que se encontraba con Cabán; que se separó para atender a una niñita y oyó que decían “no lo mates, no lo mates y fui para allá y vi al Sr. Luis Cartagena que tenía una pistola en la mano.” Preguntado: “¿Pero qué hizo él con la pistola, se quedó allí o qué hizo”? contestó: “El la sacó, y como el otro estaba un'poco alterado le dijo ‘no te menees porque te voy a disparar’. Vuelto a preguntar: “¿Entonces qué hizo, se quedó allí? Contestó: “No señor, él corrió para atrás.”
El último testigo, Suárez, policía insular, manifestó que nada sabía sobre el caso.
Rivera, primer testigo de la defensa declaró que era pro-fesor lo mismo que el acusado en Patillas; que el 24 de junio 1926, salió con el acusado para la casa de la profesora Ramira Torres, a llevarle ciertos informes, y cuando estaban en el balcón llegó Cabán en estado algo violento y le dijo a Carta-gena: “¿usted me va a pagar o no me va a pagar? Carta-gena le contestó que eso estaba en manos de la Corte y en-tonces el señor Cabán, comprendiendo la debilidad de Mr.. Cartagena le atacó; entonces Mr. Cartagena dió dos pasos atrás y corrió.” Niega que Cartagena sacara arma alguna. Dijo que Cartagena tenía las manos ocupadas con las libretas que iba a entregar a la profesora Ramira Torres.
Rosa Piña dijo: “Yo vi al señor Luis Cartagena con Manuel Rivera, con unas libretas allí frente a la casa de Rosa Torres, y salió este señor Cabán y le dijo que si le iba a pagar o qué hacía, y entonces Luis Cartagena-le dijo ‘tenga calma, en la Corte ’ y entonces vi que ese señor se le fué para encima a Luis Cartagena, y vi que Luis Cartagena echó a correr con unas libretas en la mano.” Sometida a un largo interrogate-*283rio, no sólo sostuvo su dicho sino que lo extendió haciendo re-ferencia a palabras insultantes de Gabán para con el acusado.
Luciano Stella expresó haber visto al testigo de cargo Co-fres! en otro sitio del pueblo el mismo día del suceso y alre-dedor de la misma hora y haberle oído preguntar a un señor Rivera “¿qué le pasa al compai Cabán?”
Manuel M. Haddock, Jefe de Distrito de la Policía Insular, informó que la conducta del acusado era buena y que sólo con motivo de esta causa había tenido que intervenir con él.
Ocupó la silla de los testigos finalmente el acusado y ma-nifestó que al atardecer del 24 de junio salió con el profesor Rivera para llevarle unos informes a la profesora Ramira Torres y cuando ‘ ‘ estaba yo dándole los informes oí al señor Gabán que me llamaba desde la calle con una voz altisonante que expresaba coraje: ‘oiga señor Cartagena’, entonces me dirigí donde él y me dice ‘me vas a pagar o no me vas a pa-gar’ y yo le dije: ‘Bueno tenga calma’ y me dice ‘no, yo lo que quiero es saber si usted me va a pagar o no’ y yo, como la profesión que tengo de maestro principal no me permitía rebajarme a tener ningún disgusto personal delante del público por una tontería, por una pequeña deuda que le debía y que se la reconocí. Le había pagado $300.00 de $370.00 y le dije: ‘hágame una prórroga hasta el año que viene o admítame pagos parciales’, y no pudo ser, y me demandó. Entonces el señor Cabán se abalanzó para donde mí, haciendo ademán para donde mí, y como yo había tenido noticias que este señor tenía una conducta poco honorable, que había estado en presidio, yo al pronto creí que iba a causarme daño personal, no quise disgusto con él y yo eché dos pasos hacia atrás, y entonces siguió él diciéndome ‘so picaro tú me vas a pagar de un modo u otro’, y yo eché a correr y llegué a casa. ’ ’
Niega que sacara pistola, ni que jamás la usara.
■ Esa fué en resumen, toda la prueba practicada. La he-mos leído cuidadosamente y meditado sobre ella y a nuestro *284juicio no obstante el gran peso que debe darse a la aprecia-ción del juez sobre la credibilidad de los testigos especial-mente en un caso como éste de evidencia contradictoria, de-bemos concluir que el error alegado existe.
El arma que se alega que portaba el acusado no fué ocu-pada. Hemos resuelto que no es necesaria la presentación del arma portada como prueba, ni aún su ocupación, pero cuando ni se ocupa ni se presenta, la prueba de su existencia debe ser clara y convincente.
El perjudicado y Cofresí aseguran que el acusado sacó una pistola. , Sólo la vieron en manos del acusado. No tuvie-ron ocasión de inspeccionarla y cerciorarse de que era real mente una pistola. No dijeron que el arma fuera disparada. Ninguna otra prueba afirmativa encuéntrase en los autos. Su existencia, por el contrario, fué negada por el profesor Rivera, Rosa Pifia y el propio acusado.
La declaración del perjudicado es inverosímil. No se ex-plica que si era el acusado el que tenía el revólver, Luyera. Él era fuerte. Además de su brazo, tenía el arma. No po-demos concebir un caso semejante. Igual consideración cabe con respecto a la declaración de Cofresí. Además, estudián-dola, se siente la impresión de que dice demasiado. Mani-festó que Labia oído las voces de “no lo mates, no lo mates” no sabe por quién pronunciadas y que al llegar al sitio vió que Cartagena tenía el arma en la mano. Y luego dice, refi-riéndose al arma, “él la sacó.”
La prueba de la defensa por el contrario es lógica y com-pleta. Se explica la Luida a todo correr del acusado ánte la actitud violenta de Cabán, cuyos antecedentes penales cono-cía. Temió ser agredido y no era Lombre pendenciero. Más bien falto de valor y de energía.

Debe revocarse la sentencia apelada y absolverse al acu-sado.

Los Jueces Asociados señores Wolf y Aldrey disintieron.